Citation Nr: 0314492	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-12 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for posterior mitral 
leaflet prolapse (claimed as chest pain).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran did not appear for a Board hearing scheduled in 
June 2003.  From the record it appears he is not reachable at 
the most recent address provided to VA, so that he likely 
never received notice of the hearing. 


REMAND

At the outset, the Board acknowledges that the RO has made 
substantial recent efforts to resume contact with the 
veteran, to no avail.  Should contact between VA and the 
veteran resume, the RO should ensure compliance with the duty 
to notify and assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA).  In addition to receiving the assistance 
required by the VCAA, the veteran should be notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

From the record it appears that the RO attempted to mail an 
August 2002 VCAA notification letter and a March 2003 
Supplemental Statement of the Case to the veteran, but that 
the correspondence has been returned as undeliverable.

Still, further development is warranted by the existing 
evidence and correspondence of record.  In a March 1999 
statement, the veteran indicated that he had treatment 
records and the Fayetteville, North Carolina and Austin, 
Texas VAMCs.  He requested that these records be obtained in 
support of his claims.  Records from Austin, Texas, VAMC were 
obtained, but records from the Fayetteville, North Carolina 
VAMC were not.  A March 1999 record form the Austin, Texas, 
VAMC indicates that the veteran had atypical chest pain since 
1992, and that he had been evaluated in North Carolina, 
although the Austin VAMC did not have the treatment records.  
The history given at a June 1999 VA examination states that 
the veteran had chest pain beginning after service, and moved 
to North Carolina in 1995, where he was evaluated in one of 
the VA Medical Centers in North Carolina for a cardiac 
condition, though no specific diagnosis was made.  Based on 
the veteran's March 1999 letter, the Board infers that this 
treatment was at the Fayetteville, North Carolina, VAMC.  The 
RO should conduct a search for those records of treatment.  

Also, the veteran's March 1999 claim was for "chest pain - 
presumptive to Desert Storm."  This give rise to a claim for 
service connection for his chest pains as due to an 
undiagnosed illness, pursuant to the presumptive provisions 
of 38 C.F.R. § 3.317.  The RO should include in its 
adjudication of the veteran's claim for service connection 
for chest pains consideration of the provisions of 38 C.F.R. 
§ 3.317.

Additionally, the claims file includes treatment for in-
service knee pain in June 1984 (left knee) and May 1988 
(right knee), a history of chronic bilateral knee pain since 
1988 at a July 1999 VA examination, and a diagnosis of 
bilateral tendonitis of the knees at the July 1999 VA 
examination.  However, no opinion was rendered as to whether 
the veteran's chronic knee disabilities began during service 
or are related to any incident of service.  As the service 
medical records contain pertinent abnormal knee findings and 
there is a post-service diagnosis of a bilateral knee 
disability within 8 years of service, it is the Board's 
judgment that there is a duty to provide a nexus opinion.  
See 38 C.F.R. § 5103A(d).  The claims file should be returned 
to a VA examiner for a determination as to whether it is at 
least as likely as not that the veteran's chronic knee 
disabilities began during service or are causally related to 
any incident of service.  

Accordingly, this case is REMANDED for the following action: 

1.  If contact between VA and the veteran 
resumes, the RO should ensure compliance 
with the duty to notify and assist 
provisions of the VCAA.  In addition to 
receiving the assistance required by the 
VCAA, the veteran should be notified of 
the evidence needed to substantiate his 
claim and the avenues through which he 
might obtain such evidence, and of the 
allocation of responsibilities between 
himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  

2.  The RO should obtain the veteran's 
records of treatment at a VAMC in North 
Carolina, most likely the Fayetteville, 
North Carolina, VAMC, for the period from 
1995 to 1999.  The records should include 
treatment for complaints of (and attempts 
to diagnose the cause of) chest pain in 
1995.

3.  Following the above development, the 
claims file should be forwarded to the VA 
examiner who conducted the July 1999 
examination (or another examiner if the 
July 1999 examiner is not available) for 
an opinion for each knee as to whether it 
is at least as likely as not that the 
veteran's knee disability began during 
service or is related to any incident of 
service.  

The claims folder and the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically be requested to 
review the historical data to include the 
clinical records of the knees during the 
veteran's active service (left knee in 
June 1984 and right knee in May 1988) and 
records of post-service treatment and 
examination (including the July 1999 VA 
examination report) in order to obtain an 
accurate picture of his past and current 
condition.  

The claims folder must be made available 
to the examiner for review.  The examiner 
should indicate whether the claims folder 
was reviewed. 

4.  The RO should readjudicate the issues 
of service connection for bilateral knee 
disability and service connection for 
posterior mitral leaflet prolapse 
(claimed as chest pain), to include but 
not limited to consideration of the 
presumptive provisions of 38 C.F.R. 
§ 3.317, with consideration of all of the 
evidence added to the record since the 
Statement of the Case (SOC) issued in May 
2000.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the May 2000 
SOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




